Title: Notes on Briggs’ Opinion on Jacobins in Mississippi Territory, 18 May 1805
From: Jefferson, Thomas
To: 


                  
                     
                        18 May 1805
                     
                  
                  Briggs Isaac considers the following persons in the Misipi territory as the Jacobins, enragés, of the place 
                  Cato West
                  Thomas M. Green, brother in law of Cato West.
                  judge Kerr
                  Doctr. Shaw, postmaster, suspected of opening and detaining letters. 
                  Turner, the register. son in law of Cato West.
               